Citation Nr: 1524921	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  01-05 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from April 1969 to April 1971.  He died in February 1995 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2000 and October 2000 rating decisions of the VA Regional Office (RO) in Montgomery, Alabama.  

In an October 2001 decision, the Board denied the appellant's claim to reopen entitlement to service connection for the cause of the Veteran's death.  The appellant filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In an April 2003 Order, the Court vacated the October 2001 Board decision, and remanded the case to the Board for further proceedings consistent with its Order.  In May 2003, the Court entered Judgment in the appeal.  Thereafter, in an October 2003 Order, the Court recalled a July 2003 mandate.  Then, in a June 2004 Order, the Court vacated the October 2001 Board decision and remanded the case to the Board for further proceedings consistent with its Order.  This matter was remanded by the Board in September 2008. 

In June 2010, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  38 U.S.C.A. § 7109; 38 C.F.R. § 20.901(a) (2014).  The record reflects that the VHA requested the medical opinion from a VA Medical Center (VAMC) and obtained the opinion of a VA medical expert with respect to the medical questions raised in the Board's June 2010 request.  The opinion, received in August 2010, has been associated with the claims file.

In April 2011, the Board granted the appellant's petition to reopen the claim for entitlement to service connection for the cause of the Veteran's death, and remanded the underlying issue for further procedural development.  In February 2012, the Board denied the appellant's claim for service connection for the cause of the Veteran's death.  The appellant appealed this decision to the Court, and in a September 2012 Order, the Court vacated the February 2012 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (JMR).  Upon further review of the Veteran's claims folder, the Board determined that additional evidentiary development was necessary and in a September 2013 letter, the Board sought another advisory medical opinion from the VHA.  The record reflects that the VHA obtained the opinion of a VA medical expert with respect to the medical questions raised in the Board's September 2013 request.  Three opinions, date stamped as having been received in January 2014, have been associated with the Veteran's claims folder.

In June 2014, the Board again denied the appellant's claim, which she appealed to the Court.  In a January 2015 Order, the Court vacated the June 2014 Board decision and remanded the matter to the Board for development consistent with the parties' JMR.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, another remand is necessary.  As noted above, three VHA opinions were obtained in January 2014.  One was positive; one contained no opinion; and one was negative.  It is unclear as to which opinion the provider meant to be the final one.  Therefore, a remand to obtain a new medical opinion is necessary a directed by the January 2015 JMR.  In obtaining a new medical opinion, the JMR points out that an opinion as to whether benzene exposure via the herbicide distribution mechanism caused the Veteran's squamous cell carcinoma of the esophagus had not been obtained.  On remand, such opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from an appropriate VA examiner to determine the etiology of the Veteran's squamous cell carcinoma of the esophagus.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  

The examiner is requested to review the record, and offer an opinion as to the whether:

A) It is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the squamous cell carcinoma of the esophagus was caused by in-service exposure to herbicides.  The examiner should discuss the August 2010 and January 2014 VHA opinions.  

B) It is more likely than not, at least as likely as not, or less likely than not that the squamous cell carcinoma of the esophagus was caused by in-service exposure to benzene or benzene rings that are part of the Agent Orange chemical as discussed in a treatise submitted by the representative in January 2011.  The examiner should again discuss the August 2010 and January 2014 VHA opinions.  

C) It is more likely than not, at least as likely as not, or less likely than not that the squamous cell carcinoma of the esophagus was caused by in-service benzene exposure via the herbicide distribution mechanism discussed in a treatise submitted by the representative in January 2011.  The examiner should again discuss the August 2010 and January 2014 VHA opinions.  

For all of the above requested opinions, a complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the opinion report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the appellant and her representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




